DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang [CN 205104353 U.]
Regarding claims 1, 3, and 7, Wang discloses an ignition coil for an internal combustion engine, comprising: 
- a housing [3];
- a transformer which is arranged in an interior space of the housing; and
- an epoxy resin potting compound [8, figure 2] with which the interior space of the housing is potted, wherein the transformer is covered by a mat [B] which is attached to the transformer [figure 2 shows coil/core assembly 4 attached/engaged with mat B by top surface 6] and the mat is embedded in the potting compound, wherein the mat is a fiber grid cloth [have holes.]
Regarding claim 2, Wang discloses the mat is a woven fabric mat, a mat of non-woven material, a fiber mat, or a foam mat.
Regarding claim 4, Wang inherently discloses the mat has one or a plurality of cut out through-holes [grid cloth.]
Regarding claim 5, Wang inherently discloses the mat covers edges of an iron core of the transformer at top location [6, figure 2.]
Regarding claim 6, Wang further inherently discloses the mat contains fibers, and fiber interstices of the mat are filled with potting compound [figure 2.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato [US 2017/0301461 A1] in view of Athavale et al. [US 2017/0330671 A1.]
Regarding claims 1, 3-4 and 7, Kato discloses an ignition coil for an internal combustion engine, comprising:
- a housing [7];
- a transformer which is arranged in an interior space of the housing [figure 1]; and 
- a potting compound [5] with which the interior space of the housing is potted, wherein the potting compound is an epoxy resin;
Kato discloses the instant claimed invention except for a mat.
Athavale et al. discloses an encapsulated transformer comprising:
- a housing [102];
- a transformer [100] disposed inside the housing; 
- a potting compound [107] encapsulating the transformer, wherein the potting compound formed of epoxy resin; and
- a mat [or plate 106] disposed inside the housing and cover the transformer, wherein the mat [or plate 106] maybe in contacted/engaged with the potting compound.
Athavale et al. further discloses the mat [or plate 106] engaged with walls of the housing [figures 1-2.]
It would have been obvious at the time the invention was made to include a mat in Kato, as suggested by Athavale et al., for the purpose of improving heat transfer.
It would have been obvious at the time the invention was made to attached the mat of Athavale et al. to the housing of Kato, for the purpose of securing the mat.
Regarding claim 2, Athavale et al. discloses the use of fabric for the mat [or plate 106, paragraph 0028.]
The fabric of Athavale et al. inherently discloses at least one or more holes [see figure 1.]
Regarding claim 5, Athavale et al. inherently discloses the mat [or plate 106] covers edges of an iron core [104A.]
Regarding claim 6, Atavale et al. inherently discloses the mat [or plate] contain fiber or fiberglass.
The specific fiber material would have been an obvious design consideration based on the intended applications and/or environments uses.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang [CN 205104353 U.]
Wang further discloses a cup housing [shell 3] having encapsulating material which includes silicon rubber [7], the epoxy resin [8] and sealing material [2], wherein the sealing material disposed/filled the interior space of the housing to the upper edge of the housing [figure 2.]
It would have been obvious at the time the invention was made to use epoxy resin [8] as sealing material and fill the interior of the housing to the upper edge of the house for the purpose of facilitating manufacturing and/or assembling.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Applicant argues that:
[1] Wang fail to discloses the mat attached to the transformer.
[2] Wang fails to teach or suggest the use of a mat having one or more holes.  
[3] Wang fails to teach or suggest the potting compound fills the interior space of the housing to the upper edge of the housing
The Examiner disagrees.
Regarding [1], Wang discloses the mat [B] attached/engage to the top surface [6] of the coil/core assembly [4.]
[2] Wang discloses a fiber cloth layer.  This layer of fiber cloth material inherently have hole [or holes.]
[3] Wang discloses sealing material [2] fills to the upper edge of the housing [figure 2.]  A skilled artisan would have been motivate to use epoxy resin for the sealing material [2] for the purpose of facilitating manufacturing and/or assembling.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837